EXHIBIT 10.1
 
AMENDMENT NO. 4 TO ASSET PURCHASE AGREEMENT
 
THIS AMENDMENT NO. 4, dated as of February 29, 2012 (the “Amendment”), to the
Asset Purchase Agreement, dated as of April 15, 2011 (the “Agreement”), as
amended from time to time, between Green Ballast, Inc., a Delaware corporation
(the “Company”), and Gemini Master Fund, Ltd., a Cayman Islands corporation (the
“Seller”).
 
WHEREAS, the Company and the Seller (collectively, the “Parties”) entered into
the Agreement on April 15, 2011; and
 
WHEREAS, the Parties desire to enter into this Amendment.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged and agreed:
 
1. The Company and the Seller agree as follows:
 
 Section 5(a) of the Agreement is hereby amended by deleting Section 5(a) in its
entiretyand replacing it with the following:
 
(a)           Public Company.  On or prior to November 1, 2011, the Company
shall file with the Commission either (i) a Form 10 to register the Common Stock
under the Exchange Act or (ii) an S-1 to register for resale all Underlying
Shares (which may include other shares of Common Stock, including without
limitation a primary sale of Common Stock by the Company) under the Securities
Act.  At all times after April 1, 2012 until such time as the Seller no longer
holds the Gemini Note, the Company shall (i) cause itself to be subject to the
reporting requirements of Section 13 or 15(d) of the Exchange Act and timely
file (or obtain extensions in respect thereof and file within the applicable
grace period) all reports required to be filed thereunder, and (ii) cause all
shares of its Common Stock (including the Underlying Shares) to be listed,
traded or quoted on a Trading Market. The Company shall take all actions,
including preparing and filing any required documents, reasonably necessary to
effect the listing or quotation of the Common Stock on a Trading Market on or
prior to such date.  Without limiting the foregoing, so long as the Gemini Note
is outstanding, if the Company is not required to file reports pursuant to the
Exchange Act, it will prepare and furnish to the Seller and make publicly
available in accordance with Rule 144(c) such information as is required for the
Seller to sell the Securities and Underlying Shares under Rule 144.  The Company
further covenants that it will take such further action as any holder of
Securities or Underlying Shares may reasonably request, to the extent required
from time to time to enable such Person to sell such Securities or Underlying
Shares without registration under the Securities Act within the requirements of
the exemption provided by Rule 144. Notwithstanding the foregoing, in the event
that the Company (i) files an S-1 to register for resale all Underlying Shares
in accordance with this Section 5(a) and (ii) reasonably diligently responds to
comments from the Commission or otherwise uses its best efforts to seek
effectiveness of the S-1, the Company shall not be deemed to be in default or
breach of the covenant in this Section 5(a) if the Commission fails to declare
the S-1 effective by February 1, 2012.
 
2. Except to the extent amended hereby, the Agreement shall remain in full force
and effect.
 
3. All capitalized terms used herein, and not otherwise defined herein, have the
respective meanings given to such terms in the Agreement.
 
4. This Amendment may be executed in any number of counterparts, each of which
shall constitute an original document.  Electronic signatures, whether by fax,
e-mail, or other electronic means, shall be treated as original signatures.
 
[Signature page to follow.]
 

 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
the day and year first set forth above.
 
 
 

  COMPANY:       GREEN BALLAST, INC.

 
 

  By:   /s/ Kevin Adams  

  Name: Kevin Adams   Title:  Chief Executive Officer

 
 
 
 

 
SELLER:
     
GEMINI MASTER FUND, LTD.
By: GEMINI STRATEGIES, LLC, aS investment manager

 
 

  By:   /s/ Steven Winters

  Name: Steven Winters   Title:  Managing Member

 